Citation Nr: 0002993	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  97-30 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Whether there was clear and unmistakable error in rating 
decisions of April 1988 and October 1988, which declined to 
assign a compensable evaluation for service-connected 
residuals of compression fractures of the thoracic spine.

2.  Entitlement to an increased evaluation for residuals of 
compression fractures of the thoracic spine, with 
nonradiating low back pain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to March 
1980.  

This matter comes before the Board of Veterans' Appeals on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  By a 
rating action in September 1996, the RO increased the 
evaluation for the service-connected residuals of compression 
fractures of the thoracic spine from 0 percent to 10 percent, 
effective February 9, 1996.  A notice of disagreement with 
the rating assigned was received in March 1997.  
Subsequently, a rating action in July 1997 assigned a 20 
percent rating for residuals of compression fractures, 
thoracic spine, with nonradicular low back pain, effective 
December 18, 1995.  A statement of the case was issued in 
July 1997.  The veteran's substantive appeal, with respect to 
the claim for an increased rating, was received in September 
1997, wherein he raised the issue of clear and unmistakable 
error (CUE) in the rating decisions of April and October 
1988, which had declined to assigned a compensable rating for 
vertebral deformity.  

By a rating action in May 1999, the RO determined that there 
was no evidence of CUE in the prior rating actions which had 
failed to assign a compensable rating for residuals of 
compression fractures of the thoracic spine.  A supplemental 
statement of the case, concerning the claim for an increased 
rating, was issued in May 1999.  A notice of disagreement 
with the CUE determination was received in May 1999.  A 
statement of the case concerning the claim for a finding of 
CUE was issued in July 1999, and a substantive appeal was 
received in August 1999.  The appeal was received at the 
Board in September 1999.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans service organization, which 
submitted written argument to the Board in September 1999.  

The Board notes that the July 1997 increase, from 10 percent 
to 20 percent, represented a grant of benefits.  However, the 
United States Court of Appeals for Veterans Claims has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit . . . does not . . . abrogate the 
pending appeal . . . ."  AB v. Brown, 6 Vet.App. 35, 38 
(1993).  Thus, the veteran's appeal with respect to the 
assigned disability evaluation for his back continues.  

For reasons that will be set forth below, the issue of 
entitlement to an increased evaluation for for residuals 
compression fractures of the thoracic spine, with 
nonradicular low back pain, will be addressed in the remand 
section of this decision.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  At the time of the RO's April 1988 rating decision, in 
which a noncompensable evaluation was assigned for residuals 
of service-connected compression fractures of the thoracic 
spine, clinical findings revealed minor compression fractures 
at T6 and T12, healing.  No evidence of vertebral deformity 
was reported.  

3.  The record for consideration by the RO in the rating 
decision of October 1988, which confirmed and continued the 
noncompensable evaluation, included evidence clearly 
indicating that the veteran had compression deformity 
involving the bodies of T6, 7, 8, and 9 due to inservice 
compression fractures.  


CONCLUSIONS OF LAW

1.  The April 27, 1988, rating decision, which assigned a 
noncompensable evaluation for status post minor compression 
fracture of the T12 vertebra, healing, and minor compression 
of the T6 vertebra, old, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5107, 7105(d) (West 1991); 38 
C.F.R. § 3.105 (1999).  

2.  The October 7, 1988, rating decision which failed to 
grant an additional 10 percent for vertebral deformity, in 
evaluating the residuals of compression fractures of the 
thoracic spine, was clearly and unmistakably erroneous.  38 
U.S.C.A. §§ 1110, 1155, 5107, 7104 (West 1991); 38 C.F.R. 
§§ 3.105(a), 4.71a, Diagnostic Code 5285 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well-grounded within the meaning of 
38 U.S.C.A. § 5107, in that he has presented claims that are 
plausible under the law.  The Board finds that the facts 
relevant to the issues on appeal have been properly 
developed, and that the statutory obligation of VA to assist 
the veteran in the development of facts pertinent to his 
claims has been satisfied.  38 U.S.C.A. § 5107 (West 1991).  


I.  Factual background

The records indicate that the veteran entered active duty in 
April 1977.  The service medical records indicate that the 
veteran injured his low back in a swimming accident on June 
18, 1978; at that time, he was treated with bed rest.  He was 
subsequently involved in an automobile accident in July 1978, 
at which time he sustained a compression fracture of the 
right clavicle and exacerbated his low back pain.  The 
service medical records further show that the veteran was 
involved in yet another automobile accident in September 
1978, at which time X-ray study revealed compression 
fractures of the 7th, 8th, and 9th thoracic vertebrae; he was 
placed on bed rest and a brace was applied.  Of record is a 
Medical Board report dated in December 1978, which reflect 
the diagnoses of minor compression fractures of the T12 
vertebra, healing; minor compression fracture of the T6 
vertebra, old; and fracture, right clavicle, old, healing.  
Similar diagnoses were reported in a Medical Board report 
dated in August 1979.  

The veteran's original claim for "fracture of the back" (on 
VA Form 21-526), was received in November 1987.  

By a rating action dated April 27, 1988, the RO granted 
service connection for status post minor compression fracture 
of the T12 vertebra, healing, and minor compression fracture 
of the T6 vertebra, old; a noncompensable rating was assigned 
under Diagnostic Codes 5291-5282, effective November 9, 1987.  

The veteran was afforded a VA compensation examination in 
July 1988, at which time he indicated that he had not been 
unable to do his job as a lineman, but often "slowed down" 
his work effort due to mid-back pain and stiffness.  Testing 
of range of motion in the thoracic and lumbar spine revealed 
flexion of 95 degrees, extension of 35 degrees, lateral 
flexion of 40 degrees, and rotation of 50 degrees.  It was 
noted that the veteran had pain with full flexion at the 
level of T6-8, which was accentuated by straightening up 
quickly.  No scoliosis was evident.  The lordotic curve 
appeared normal.  Deep tendon reflexes were 1+ and equal at 
the knees and ankles.  X-ray study of the thoracic spine 
revealed slight compression deformity involving the bodies of 
T6, 7, 8, and 9, but T12 appeared to have a normal height; 
however, there was suggestion of minimal condensation of the 
superior end plate of T12, thought possibly to reflect very 
early minimal compression deformity.  The diagnostic 
impression was of mild compression deformity at the areas 
indicated.  

A confirmed rating decision dated October 7, 1988, confirmed 
and continued the noncompensable evaluation assigned for the 
residuals of compression fractures of the thoracic spine.  


II.  Legal analysis

An RO rating decision that has become final generally may not 
be reversed or amended in the absence of clear and 
unmistakable error.  See 38 U.S.C.A. § 5109A.
The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding on all field offices of 
Department of Veterans Affairs as to conclusions based on the 
evidence on file at that time, and will not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  This rule is codified at 38 C.F.R. § 3.104(a).  

Previous determinations on which an action was predicated, 
including decisions of service connection and degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a).  

The Court of Appeals for Veterans Claims has propounded a 
three-pronged test to determine whether clear and 
unmistakable error is present in a prior determination:  (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet.App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet.App. 310, 313-14 (1992) 
(en banc)).  See also Bustos v. West, 179 F.3d 1378 (Fed. 
Cir.) (expressly adopting the "manifestly changed the 
outcome" language in Russell, supra), cert. denied, 120 S. 
Ct. 405 (1999).


A.  Clear and unmistakable error in the April 1988 rating 
action

In this case, as noted previously, the evidence reflects 
that, in an April 1988 rating action, service connection was 
granted for status post minor compression fracture of T12 
vertebra, healing, and minor compression fracture of T6 
vertebra, old, rated noncompensable under Diagnostic Codes 
5291-5285.  The veteran was duly notified of that decision, 
and did not submit an appeal.  Since the veteran did not 
timely appeal from the April 1988 rating action, that 
decision became final in the absence of clear and 
unmistakable error.

The Board notes that, in the case of Fugo v. Brown, 6 
Vet.App. 40 (1993) the Court of Appeals for Veterans Claims 
defined CUE as that kind of error of fact or law that when 
called to the attention of later reviewers compelled the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  

Upon review of the veteran's available service medical 
records, the Board concludes that no clear and unmistakable 
error in the April 1988 determination, so as to warrant a 
change in that decision, is shown.  We initially recognize 
that the veteran suffered compression fractures of the 
thoracic spine, demonstrated by X-rays in September 1988.  
Medical Board reports dated in December 1978 and August 1979 
reported findings of minor compression fracture of the T12 
vertebra, healing; and minor compression fracture of the T6 
vertebra, old.  However, the Board also recognizes that no 
deformity of the vertebrae was noted on X-ray examination in 
service.  In view of the pertinent rating criteria, and given 
that the medical evidence of record prior to the April 1988 
rating action was negative for any finding of a deformity of 
the vertebrae, the Board cannot conclude that it was clearly 
and unmistakably erroneous for the RO to have assigned a 
noncompensable evaluation for the veteran's status post 
compression fractures of the thoracic spine on the April 27, 
1988 rating decision.  

In this regard, the Board emphasizes that only errors which 
are undebatable, those about which reasonable minds cannot 
differ, are subject to reversal based on a CUE analysis.  
Russell, 3 Vet.App. 310.  That means that either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  The claimant, in 
short, must assert more than a disagreement as to how the 
facts were weighed or evaluated.  Id. at 313.  The Board 
notes that the veteran has not presented any evidence that 
the correct facts, as they were known at the time of the 
April 1988 decision, were not before the adjudicator or that 
the statutory or regulatory provisions were incorrectly 
applied and that there was undebatable error which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made.  The veteran and representative 
essentially assert that there was clear and unmistakable 
error in the April 1988 rating decision because the service 
medical records reflect that demonstrable deformity of the 
vertebral bodies as contemplated for a compensable evaluation 
under Code 5285.  

Following a review of the evidence of record, the Board 
concludes that the April 1988 rating decision was supported 
by the evidence of record and was in accord with the 
governing legal criteria.  In this regard, we note that, 
while the record reveals that the veteran sustained 
compression fractures to the thoracic spine during service, 
vertebral deformity was not demonstrated on X-ray studies in 
service.  Thus, the fact that the RO assigned a 
noncompensable rating to the veteran's compression fractures 
of the thoracic spine provides no basis to warrant a reversal 
of the RO's April 1988 determination.  The record shows that 
the RO considered the correct facts as they were known at 
that time, and appropriately applied the pertinent statutory 
and regulatory provisions.  Therefore, the RO in the April 
27, 1988, rating decision did not commit clear and 
unmistakable error in assigning a noncompensable evaluation 
to the veteran's status post compression fractures of the 
thoracic spine.  38 C.F.R. § 3.105.  

On the basis of the evidence of record at the time of the 
April 1988 rating action, the Board is unable to conclude 
that that action involved CUE, since it was reasonably 
supported by the evidence then of record.  38 C.F.R. § 3.105.  


B.  Clear and unmistakable error in the October 1988 rating 
action

With respect to the confirmed rating decision in October 
1988, the Board notes that the X-ray study of the thoracic 
spine performed in conjunction with the July 1988 VA 
examination revealed findings of compression deformity 
involving the bodies of T6, 7, 8, and 9, as well as early 
signs of compression deformity of the T12 vertebra.  
Therefore, the Board is satisfied that the record must be 
found to have demonstrated vertebral deformity at the time of 
the October 1988 rating action.  

It is thus indisputable that the RO did not correctly apply 
the regulation in evaluating the degree of impairment 
attributable to the veteran's service-connected back disorder 
at that time.  The regulation clearly required "adding 10 
percent for demonstrable deformity of vertebral body."  38 
C.F.R. § 4.71a, Diagnostic Code 5285.  There is nothing 
discretionary about that language, nor is there any 
indication that the vertebral body deformity is to be 
considered part of the overall rating assigned to the 
disability.  Rather, the regulation requires that the 10 
percent be added to the evaluation assigned for a back 
disorder when there has been a vertebral fracture and there 
is demonstrable deformity.  Under the circumstances of this 
case, and in light of the above discussion, the Board finds 
that the record, as it was constituted at the time of the 
October 1988 rating decision, leads indisputably to the 
conclusion that the RO committed CUE in failing to add an 
additional 10 percent to the evaluation assigned for the back 
disorder.  


ORDER

1.  There was no clear and unmistakable error in the April 
27, 1988, rating decision, which assigned a noncompensable 
rating for status post minor compression fractures of the T12 
and T6 vertebrae; to this extent, the appeal is denied.  

2.  The October 7, 1988, confirmed rating decision, in 
failing to assign a 10 percent rating for residuals of status 
post minor compression fractures of thoracic vertebrae, with 
evidence of demonstrable vertebral deformity, was clearly and 
unmistakably erroneous; to this extent, the appeal is 
granted.  


REMAND

As indicated above, the evaluation of the veteran's service-
connected back disorder was increased from 0 to 10 percent by 
RO rating decision in September 1996, and from 10 to 20 
percent by rating action in July 1997; the overall spinal 
disability is now rated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285-5292, for limitation of motion of the lumbar 
spine.  However, in Esteban v. Brown, 6 Vet.App. 259 (1994), 
the Court of Appeals for Veterans Claims held that all 
disabilities, including those arising out of a single disease 
entity, are to be rated separately under 38 C.F.R. § 4.25 
unless they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Id. at 261-62.  The 
Court decision in Esteban appears applicable to this claim, 
as the veteran's service-connected spinal disability consists 
of musculoskeletal, neurological, degenerative, and post-
traumatic impairments involving both the lumbar and dorsal 
(thoracic) spine.  Thus, the Board believes that another VA 
orthopedic and neurological examination should be performed 
to determine the nature and severity of the dorsal (thoracic) 
spine and lumbar spine disabilities.  

If separate disability ratings are appropriate to evaluate 
the veteran's service-connected spine disabilities under 
Esteban, functional impairment and subjective manifestations 
of each such disability must be addressed in compliance with 
all pertinent sections of 38 C.F.R. Part 4, 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet.App. 202 (1995).  

The Board notes that the examiner who conducted the VA 
neurological examination of July 1998 recommended that nerve 
conduction studies be performed.  However, the record 
indicates that the veteran failed to report for EMG studies, 
and it is unclear whether they are still necessary.  On 
remand, the need for this additional action should be 
clarified.  

The Board further notes that, at the time of the July 1998 VA 
examination, the veteran reported that he had been collecting 
Supplemental Security Income (SSI) benefits since 1990 as a 
result of his medical problems.  The records show that the 
veteran was referred for further evaluation by a Dr. Arnold 
Weiner.  Unfortunately, a review of the veteran's claim file 
does not show that any attempt was made to obtain pertinent 
Social Security records, or to obtain the treatment records 
from Dr. Weiner.  In this regard, the Court has held that the 
duty to assist requires that the VA obtain all relevant 
facts, not just those for or against the claim, and that, 
where the records are in the possession of the Federal 
Government, VA is responsible for securing the material.  
Murphy v. Derwinski, 1 Vet.App. 78, 82 (1990).  In the 
alternative, if there are in fact no SSA award or no 
available records, this also should be documented in the 
record.  See Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is hereby REMANDED to the RO for the following action:

1.  The RO should obtain from the veteran the 
names, addresses and approximate dates of 
treatment of all medical care providers who 
have treated him for his service-connected 
lumbar and dorsal spine disabilities since 
July 1998.  After any necessary authorizations 
are obtained from the veteran, copies of all 
relevant VA or non-VA reports of treatment 
should be obtained and added to the claims 
folder.  

2.  The RO should contact SSA, under the 
authority of 38 U.S.C.A. § 5106, and request a 
copy of any decision on the merits of a claim 
for benefits from that agency and copies of 
any medical records reviewed in reaching that 
determination.  If the SSA has made no 
decision or has no records, this should be 
documented in the record.

3.  The veteran should be afforded another VA 
orthopedic and neurological examination, to 
determine the nature and severity of all 
disabilities associated with his spine.  The 
examination report should include a detailed 
description of pertinent symptoms and clinical 
findings, and an assessment of the functional 
impairment resulting therefrom.  The claims 
folder should be made available to the 
examiner for review purposes prior to the 
examination and the entry of the opinions 
requested, and each examiner should 
specifically state whether he/she had the 
opportunity to review the claims folder.  The 
examiner(s) should be provided with the 
criteria of Diagnostic Codes 5285, 5292, and 
5293.  All indicated special studies, to 
include, but not limited to, range of motion 
and X-ray studies and nerve conduction studies 
and an EMG, should be accomplished.  Any 
lumbar and dorsal spine pathology present 
should be discussed.  The examiner should 
elicit all of the veteran's subjective 
complaints concerning his dorsal and lumbar 
spine disabilities, and provide an opinion as 
to whether there is adequate pathology present 
to support each of his subjective complaints 
of pain.  The examiner should comment on the 
severity of these manifestations on the 
veteran's ability to function in the 
employment arena.  The examiner should also 
comment on whether there are other objective 
indications of the extent of the veteran's 
pain, such as visible manifestations on 
movement of the spine and functional 
impairment due to pain.  

4.  Regarding notice of the examinations 
scheduled in connection with this remand, the 
veteran is hereby advised that his claim could 
be adversely affected if he were to fail to 
report for any scheduled examination without 
good cause.  See 38 C.F.R. § 3.655.  

5.  When the above development has been 
completed, the RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  Specific attention is 
directed to the examination reports.  If the 
requested examinations do not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions requested, 
the reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999); see also 
Stegall v. West, 11 Vet.App. 268 (1998).  

6.  Thereafter, the RO should readjudicate the 
veteran's claim in light of the additional 
evidence obtained.  In so doing, the RO must 
also determine whether there are "separate 
and distinct" manifestations affecting the 
thoracic spine and the lumbar spine, pursuant 
to Esteban, supra, and, if so, assign separate 
disability ratings for those disorders.  The 
RO should discuss all the applicable 
diagnostic codes, with particular attention to 
the applicability of the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59.  

7.  If the decision remains adverse to the 
veteran, both he and his representative should 
be furnished a supplemental statement of the 
case which summarizes the pertinent evidence, 
all applicable law and regulations, including 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
and reflects detailed reasons and bases for 
the decision.  They should then be afforded 
the applicable time period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 



